DETAILED ACTION
This action is responsive to claims filed 22 April 2021.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-25 recite the limitation "The apparatus of claim 15" (in the case of claims 21 and 23-25) or “The apparatus of claim 16” (in the case of claim 22) in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Allowable Subject Matter
Claims 1-20 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 12, 20, and 26. Specifically, the prior art of record fails to disclose a base station (BS) configuring user equipment (UEs) with reciprocal sidelink (SL) relay paths, such that both UEs may act as relays for each other - thereby providing diverse paths to ensure continuity of service between a UE and a serving base station in ordered combination with all the other features of at least any one of the independent claims.
Jeong (US 2022/0279332), Phuyal et al. (US 2016/0192439, hereinafter Phuyal), Lee et al. (US 2020/0146048, previously made of record, hereinafter Lee), and Tseng et al. (US 10,439,682) were found to be the closest prior art to the claimed invention. 
Jeong, at Fig. 6 and ¶¶ 73-74, discloses vehicles connected to each other via Long Term Evolution (LTE) or New Radio (NR) sidelink (SL) and with a network (gNB) such that vehicles may act as relays for each other “when the direct radio condition between the SL remote UE and gNB is poor.” However, Jeong does not detail how the vehicles are configured to act as each other’s relays.
Phuyal, at Figures 3, 6, ¶¶ 35-36 and 53-55, discloses multiple paths between a base station (BS) and an endpoint UE (eUE) including direct and indirect paths through one or more relay UEs (rUEs) that connect to each other and with the BS directly such that the rUEs may relay for each other according to a selected path.  However, Phuyal does not teach or suggest how or if the BS configures or activates SLs between the various UEs.
Lee, at Figures 7-9, 13 (specifically steps S1302 and S1314), ¶¶ 119-120, 137, 139, and 157-159, discloses a sidelink being configured and activated by a BS (gNB).  However, Lee does not appear to teach or suggest the UEs relaying data to the gNB for each other – i.e., reciprocal SLs for relaying data is not disclosed.
Tseng, at Fig. 2 and 6:20 – 7:52, discloses a remote UE and relay UE as within coverage of a BS with existing Radio Resource Control (RRC) connections with the BS and each other, the BS activating relay services, and relay network slice configurations, and SL-radio resource configurations.  However, Tseng does not explicitly disclose the relay services or relay network slice configurations as being reciprocal – each service is merely disclosed as providing a remote UE with a relay UE to the BS despite being within coverage of the BS.  Tseng does not disclose the UEs as possible reversing roles. 
In a reasonable combination of the prior art, Jeong may be relied on for disclosing vehicles having links with a BS and each other such that the vehicles may relay for each other.  Phuyal may be relied on for disclosing interconnected UEs relaying for each other based on network conditions.  Lee and Tseng may be relied on for disclosing a BS configuring SLs between UEs.  However, even this combination fails to teach or suggest a BS configuring SLs between UEs to provide reciprocal relaying for the UEs, and motivation for using a BS to configure reciprocal SLs for relaying is not provided by Lee or other sources without relying on impermissible hindsight reasoning.
Further search and consideration did not reveal other prior art that bridges the apparent gap between the claimed invention and the prior art as noted above, alone or in reasonable combination. 
Thus, at least independent claims 1, 12, 20, and 26 are allowed over the prior art of record. Dependent claims 2-11, 13-19, 21-25, and 27-30 are likewise allowed for at least the same reasons, because they depend on claims 1, 12, 20, or 26. Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong (US 2022/0279332), Phuyal et al. (US 2016/0192439, hereinafter Phuyal), and Tseng et al. (US 10,439,682) are relevant for the reasons provided above.
Hong et al. (US 2022/0046485) – Figs. 9, 13, and associated description disclose UEs having an SL with each other and each having a direct path to a BS, and the BS configuring the SL as a relay for a UE.
Tsuda et al. (US 10,694,579) – Fig. 4 and 9:22-64 disclose a plurality of UEs connected to a serving eNodeB (eNB) and to each other via device-to-device (D2D) communication links.
Coon (US 9,083,422) – Fig. 4 and 7:53 – 8:16 disclose communication paths going through a plurality of phases, wherein UEs within a phase may relay for each other to/from adjacent phases – thereby disclosing relays cooperating to provide minimalized outage and transmission power usage.
He et al. (US 2022/0095243) – Figs. 2, 10-12 and associated description disclose a wireless communication system including a dual connectivity configuration for a set of communication links including a sidelink.
Ginnela et al. (US 9,699,817) – Fig.  3 and 11:51 – 12:50 disclose UEs communicating with BSes via peer-to-peer links.
Damnjanovic et al. (US 2021/0298063) – Figs. 4, 5 and associated description disclose a wireless system wherein UEs have a direct connection with each other and a BS.
Tachigi (US 2019/0132042) – Fig. 2 and ¶¶ 28-30 disclose relay stations as having a direct connection to each other and a BS.
Xu et al. (US 2021/0144781) – Figs. 8-10 and associated description disclose a BS configuring a relay link for UEs and UEs having multiple paths to communicatively reach the BS.
Saavedra (US 10,122,829) – Figs. 28A, 30, 33, and associated description disclose multiple communication paths including peer-to-peer connections.
Faerber et al. (US 9,451,510) – Figs. 1, 2 and 6:52 – 7:31 disclose multiple relay links between a base station, relay station, and UEs.
Lovlekar et al. (US 11,477,796) – Figs. 1, 6, 8-10, and associated description disclose wireless systems including SLs and fallback SL configurations provided by a ProSe function for use when required by network or channel conditions.
Wentink (US 7,933,293) – Fig. 1 and 4:6-31 disclose wireless devices communicating via an access point or via direct link between the devices.
Chen et al. (US 10,091,684) – Fig. 1 and associated description disclose eNBs communicating with a core network through direct S1 backhaul or through each other over a non-ideal backhaul such as X2.
Wang et al. (WO 2021/088990) – Fig. 1 and Abstract disclose reciprocal SL connections.
Charbit et al. (EP 2,156,574) – Figs. 2, 4, 6, and associated description disclose multiple paths between a source UE and a destination BS, including reciprocal SL links.
Chatterjee et al. (EP 3,031,287) – Fig. 1 and ¶ 11 disclose an in-coverage D2D cluster directly connected to a BS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 9AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468